—Appeal by the defendant from (1) a judgment of the County Court, Suffolk County (Corso, J.), rendered March 12, 1997, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, criminal possession of a controlled substance in the seventh degree, and unlawful possession of marihuana, under Indictment No. 2647/95, after a nonjury trial, and imposing sentence, and (2) an amended judgment of the same court, also rendered March 12, 1997, revoking a sentence of probation *462previously imposed upon a finding that the defendant violated a condition thereof, upon his admission, under Indictment No. 1114/91 and sentencing him to a term of one to three years imprisonment upon his previous conviction of robbery in the second degree.
Ordered that the judgment and the amended judgment are affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Friedmann, J. P., McGinity, Luciano and Feuerstein, JJ., concur.